
	

113 S3020 IS: To establish the composition known as America the Beautiful as the national anthem.
U.S. Senate
2014-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 3020
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2014
			Mr. Harkin introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To establish the composition known as America the Beautiful as the national anthem.
	
	1.National anthem(a)FindingsCongress finds the following:(1)America the Beautiful is an anthem that far better represents the scope and majesty of the
			 geography of the United States of America as well as the principles of
			 freedom, liberty, fraternity, and progress that are the unifying beliefs
			 of our democracy.(2)America the Beautiful enshrines the sacrifice of those who have given their lives to create and
			 preserve our democracy.(3)America the Beautiful should replace the Star-Spangled Banner as the national anthem.(b)AmendmentSection 301(a) of title 36, United States Code, is amended to read as follows:(a)DesignationThe composition consisting of the words and music known as America the Beautiful is the national
			 anthem..
			
